Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0001263
                                                      01-JUL-2013
                                                      08:48 AM




                          SCPW-13-0001263


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  GERALD VILLANUEVA, Petitioner,


                                vs.


       TOMMY JOHNSON, ADMINISTRATOR, BERT MATSUOKA, CHAIR,

 RICK FUJIHARA, MEMBER, HAWAI'I PAROLING AUTHORITY, Respondents.


                        ORIGINAL PROCEEDING


  ORDER DENYING “ORDER TO SHOW CAUSE FOR A JUDGMENT PURSUANT TO

         ARTICLE 78 OF THE CIVIL PRACTICE LAW AND RULES”

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of petitioner Gerald Villanueva’s

“Order to Show Cause for a Judgment Pursuant to Article 78 of the

Civil Practice Law and Rules”, which was filed on June 2, 2013,

and which we review as a petition for a writ of mandamus, and the

record, it appears that petitioner fails to demonstrate that he

has a right to directly appeal to the supreme court to challenge

a decision of the HPA and petitioner has alternative means to

seek relief.   See Turner v. Hawai'i Paroling Authority, 93 Hawai'i

298, 306, 1 P.3d 768, 776 (2000).   Petitioner, therefore, is not
entitled to mandamus relief.    See Kema v. Gaddis, 91 Hawai'i 200,

204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).    Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai'i, July 1, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama


                                /s/ Simeon R. Acoba, Jr.


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack